DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to Applicant’s filing dated 11/30/2021. Claims 1, 3, and 11 have been amended. Claim 2 has been canceled. Claim 14 is a new claim. Claims 1 and 3-14 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Applicant’s Arguments/Amendments
	Applicant’s amendments and remarks filed on 11/30/2021, with respect to the previous 35 U.S.C. 101 have been fully considered but have been found unpersuasive. 
	With respect to the previous rejections under 35 U.S.C. 101 of claim 1 and 3, Applicant argues the claims as a whole do not fall into either of the three categories of subject matter deemed by the Patent Office to constitute an abstract idea, more 
Prong One:
Examiner respectfully disagrees. Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The proposed amendments do not overcome the 35 U.S.C. 101 rejection. Applicant amended the claims to include “collect the plurality of types pf data received from the plurality of terminals to generate a map.” The concept is still directed to a server device for collecting a plurality of types of data, which does not make it less abstract. 
As a result, Step 2A Prong 1 determines if a claim is directed to those grouping and subgroupings along with an explanation of why it is directed to such.
“First, the rejection should identify the judicial exception (i.e., abstract idea enumerated in Section I of the 2019 PEG, laws of nature, or a natural phenomenon) by referring to what is recited (i.e., set forth or described) in the claim and explaining why it is considered to be an exception (Step 2A Prong One). There is no requirement for the examiner to provide further support, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), for the conclusion that a claim recites a judicial exception.”

“For abstract ideas, the rejection should explain why a specific limitation(s) recited in the claim falls within one of the enumerated groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity) or provide a justification for why a specific 
In the Final mailed 09/07/2021 examiner performs the analysis and clarifies that “the abstract idea noted in the independent claims…are directed to a “Mental Processes.” Hence, examiner has indicated that these identified limitations are directed to “a server device for collecting a plurality of types of data” and has provided a justification for why these limitations are not complex and fall within one of the enumerated groupings of abstract ideas (i.e. concepts performed in the human mind). The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer components performs the acts.  These are tasks that may be performed with pen and paper.  This is sufficient under the guidelines of the 2019 PEG and October 2019 Update as cited above. Accordingly, it seems reasonable for the examiner to group the abstract idea under “Mental processes.” as enumerated in Section I of the 2019 PEG.
Applicant further argues that the claims integrate the alleged judicial exception into a practical application.
Prong Two:
With respect to Step 2A, prong two, Examiner respectfully disagrees with Applicant’s argument that the claims are eligible subject matter under prong two. Integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such 
Applicant further argues that dependent claim 3 does not fall within the mathematical concept grouping as indicated in the previous office action. Examiner respectfully disagrees. Applicant’s argument amounts to mere assertion that the claims do not fall within the enumerated groupings of mathematical concepts. “…issues the new information request at a timing when a value, which is obtained by dividing the number of times of acquisition of data that is collected by the server device from when a previous information request is issued to when the new information request is issued by the number of types of data that are not acquired when the previous information request is issued, is equal to a shown below: 
    PNG
    media_image1.png
    18
    250
    media_image1.png
    Greyscale
 where y is a difference between the predetermined target number and the number of collected types of data that are already collected when the previous information request is issued, and n is the number of types of data that are not acquired when the previous information request is issued…” clearly requires mathematical calculations/algorithm to be performed. Accordingly, it seems reasonable for the Examiner to group the abstract idea under “Mathematical concepts/mathematical calculations.” as enumerated in Section I of the 2019 PEG.
In Thales Visionix Inc v. United States, the courts found that noted this “new method” of the '159 patent utilizes “the platform (e.g., vehicle) inertial sensors [to] directly measure the gravitational field in the platform frame.” Thales, 850 F.3d at 1345.  
In Diamond v. Diehr, the Supreme Court confirmed the eligibility of patent claims despite the inclusion of a mathematical formula in a claimed method for molding raw, uncured rubber into cured rubber products. 450 U.S. 175, 177 (1981). The claimed method used the well known Arrhenius equation to calculate the optimal cure time using, among other variables, the internal temperature of the mold. Id. at 177 n.2. The invention improved upon prior art molding methods by constantly measuring the actual temperature inside the mold, recalculating the ideal cure time, and automatically opening the press when the ideal cure time equaled the actual time elapsed. Id. at 178–79.
The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers 
In contrast, the instant claims are different, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem.
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself.
For these reasons the rejection under 35 U.S.C. § 101 directed to non-statutory subject matter set forth in this office action is maintained. 
Applicant’s amendments and remarks filed on 11/30/2021, with respect to the previous 35 U.S.C. 103 of claim 1 has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Nagase et al., US 20080091339 A1, in view 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 and 3-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding claims 1 and 11:
	Under Step 1: Claim 1 is directed towards a server device for collecting a plurality of types of data that are acquired by a plurality of terminals and include duplicate data. Claim 11 is directed towards an information collection method of a server device for collecting a plurality types of data.
	Under Step 2A – Prong 1:
	Claims 1 and 11 recite the abstract idea concept of a server device for collecting a plurality of types of data. This abstract idea is described in at least claims 1 and 11 by n issuer configured to 1issue an information request in which one or a plurality of attributes of required data; a plan creator configured to determine a plan including a timing when a new information request for, of the plurality of types of data, data that is not acquired by the server device is issued after the issue of the information request, wherein the issuer issues the information request according to the plan, predict a value of the number of acquisition data required for the number of types of data collected by the server device to reach a predetermined target number, and determine the timing of 
	With respect to claims 1 and 11, other than reciting, “towards a server device for collecting a plurality of types of data,” nothing in limitations described above precludes the ideas from practically being performed in the human mind. For example, issuing an information request in which one or a plurality of attributes of required data; a data receptor configured to receive data acquired by each of the terminals, language the claim encompasses a server device collecting information and distributing the information.
	Under Step 2A – Prong 2:
	The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate into a practical application.
	Claim 1, recites additional elements such as “receive data acquired by each terminals,” and “collecting the plurality of types of data received form the plurality of terminals to generate a map.” Which is a server device for collecting a plurality of types of data that is simply employed as a tool to collecting information and displaying results, which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. These additional steps amount necessary data gathering and 
	Claim 11 recites similar limitations and is rejected similarly.
	Under Step 2B:
	For the same reasons addressed above with respect to Step 2A, the additional elements recited in claims 1 and 11 fail to amount to inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
	Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
	Regarding claims 2-10, 12 and 13:
	Dependent claims 2-10, 12 and 13 only recite limitations further defining the mental processes and recite further data gathering. These limitations are considered mental processes without any significantly more elements to the abstract idea. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole claims, 2-10, 12 and 13 are not patent eligible.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al., US 20080091339 A1, in view of Huang et al., US 20030169749 A1, and further in view of Liu et al., US 20200219388 A1, hereinafter referred to as Nagase and Huang and Liu, respectively.
Regarding claim 1, Nagase discloses a server device for collecting a plurality of types of data that are acquired by a plurality of terminals and include duplicate data, the server device comprising: 
issue an information request in which one or a plurality of attributes of required data are described (Navigation system 1 may be configured with a navigation device 2 installed on each probe car 6, an information delivery center 3 as an information center that delivers information for updating map information and traffic information to the navigation device 2, and a network 4 – See at least ¶27 and FIG.1 The data stored may include data relating to corners representing such as curvature radii, intersections, T-shaped intersections, and entrance and exit of corners. The data stored may include data relating to road attributes – See at least ¶37); 
The information for updating map information and traffic information may include traffic congestion information made based on probe information that is collected from each of the navigation devices 2. The navigation device 2 and the information delivery center 3 may be configured to send and receive various types of information via the network 4 – See at least ¶27).

Nagase fails to explicitly disclose determine a plan including a timing when a new information request for, data of the plurality of types of data that is not acquired by the server device is issued after the issue of the information request, predict a value of the number of acquisition data required for the number of types of data collected by the server device to reach a predetermined target number, and determine the timing of issuing the new information request based on the predicted value; and issues the information request according to the plan.
However, Huang teaches:
predict a value of the number of acquisition data required for the number of types of data collected by the server device to reach a predetermined target number, and determine the timing of issuing the new information request based on the predicted value (Another example involves a scheduled broadcast, which has differing characteristics from applications involving only asynchronous events where the time of events is unpredictable and random. First, the event is scheduled to take place at a known time. Secondly, an event does not need to be a succinct piece of information. Instead, it could be a massive amount of data. Directing this massive load of data to the parts of the network where interested subscribers are found requires substantial server processing – See at least ¶6); and 
determine a plan including a timing when a new information request for, of the plurality of types of data, data that is not acquired by the server device is issued after the issue of the information request (Another example involves a scheduled broadcast, which has differing characteristics from applications involving only asynchronous events where the time of events is unpredictable and random. First, the event is scheduled to take place at a known time. Secondly, an event does not need to be a succinct piece of information. Instead, it could be a massive amount of data. Directing this massive load of data to the parts of the network where interested subscribers are found requires substantial server processing – See at least ¶6), 
issues the information request according to the plan (If intelligent router 92 receives a request for data (step 330), it retrieves cached data, using the index, according to the request (step 332). Intelligent router 92 transfers the cached data to backbone router 95 or other routing entity for eventual transmission to the requestor or others – See at least ¶96).
Nagase discloses a navigation device installed on a probe car transmits probe information to an information center. Huang teaches routing packets in a network core based upon a payload in the packet and using channels providing logical connections for the routing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagase and include the feature of determine a plan including a timing when a new information request for, of the 

The combination of Nagase and Huang fails to explicitly disclose collect the plurality of types of data received form the plurality of terminals to generate a map.
However, Liu teaches collect the plurality of types of data received form the plurality of terminals to generate a map (Collecting information data is obtained from the first basic safety information packets, and model processing is performed based on the first basic safety information data to generate the map data – See at least ¶7. Terminal, including a sensing unit configured to obtain first basic safety information packets of a vehicle, where the first basic safety information packets include an information packet of the vehicle that is collected when a safety event occurs – See at least ¶37).
Nagase discloses a navigation device installed on a probe car transmits probe information to an information center. Huang teaches routing packets in a network core based upon a payload in the packet and using channels providing logical connections for the routing. Liu teaches map data construction method vehicle terminal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nagase and Huang and include the feature of collect the plurality of types of data received form the plurality of terminals to generate a map, as taught by Liu, to transmit the selected probe information to an information center.

Regarding claim 3, Nagase fails to explicitly disclose issues the new information request at a timing when a value, which is obtained by dividing the number of times of acquisition of data that is collected by the server device from when a previous information request is issued to when the new information request is issued by the number of types of data that are not acquired when the previous information request is issued, is equal to a shown below: 
    PNG
    media_image1.png
    18
    250
    media_image1.png
    Greyscale
 where y is a difference between the predetermined target number and the number of collected types of data that are already collected when the previous information request is issued, and n is the number of types of data that are not acquired when the previous information request is issued.
However, Huang discloses wherein the plan creator issues the new information request at a timing when a value, which is obtained by dividing the number of times of acquisition of data that is collected by the server device from when a previous information request is issued to when the new information request is issued by the number of types of data that are not acquired when the previous information request is issued, is equal to a shown below: 
    PNG
    media_image1.png
    18
    250
    media_image1.png
    Greyscale
 where y is a difference between the predetermined target number and the number of collected types of data that are already collected when the previous information request is issued, and n is the number of types of data that are not acquired when the previous information request is issued (The syntax for subject filters can possibly use wildcards, and the syntax for attribute filters can use Boolcan expressions, both of which are further explained below. The term "filter" is used to describe a set of events that a subscriber is interested in receiving from publishers. Routing rules are generated from the filters and are used by intelligent routers to make routing decisions – See at least ¶39).
Nagase discloses a navigation device installed on a probe car transmits probe information to an information center. Huang teaches routing packets in a network core based upon a payload in the packet and using channels providing logical connections for the routing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagase and include the feature of wherein the plan creator issues the new information request at a timing when a value, which is obtained by dividing the number of times of acquisition of data that is collected by the server device from when a previous request is issued to when the new information request is issued by the number of types of data that are not acquired when the previous information request is issued, as taught by Huang, to transmit the selected probe information to an information center.

Regarding claim 4, Nagase fails to explicitly discloses repeatedly execute a process for determining the timing when the new information request is issued after the issue of the information request to determine a plurality of the timings when the new information request is issued, and the issuer issues the new information request at 38OP-18102-US each of the timings.
However, Huang teaches repeatedly execute a process for determining the timing when the new information request is issued after the issue of the information request to determine a plurality of the timings when the new information request is issued, and the issuer issues the new information request at 38OP-18102-US each of the timings Another example involves a scheduled broadcast, which has differing characteristics from applications involving only asynchronous events where the time of events is unpredictable and random. First, the event is scheduled to take place at a known time. Secondly, an event does not need to be a succinct piece of information. Instead, it could be a massive amount of data. Directing this massive load of data to the parts of the network where interested subscribers are found requires substantial server processing – See at least ¶6. Intelligent router 92 transfers the cached data to backbone router 95 or other routing entity for eventual transmission to the requestor or others. Method 320 can be repeatedly executed in order to continually cache data and retrieve cache data in response to requests – See at least ¶96).
Nagase discloses a navigation device installed on a probe car transmits probe information to an information center. Huang teaches routing packets in a network core based upon a payload in the packet and using channels providing logical connections for the routing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagase and include the feature of wherein the plan creator repeatedly executes a process for determining the timing when the new information request is issued after the issue of the information request to determine a plurality of the timings when the new information request is issued, and the issuer issues the new information request at 38OP-18102-US each of the timings, as taught by Huang, to transmit the selected probe information to an information center.

Regarding claim 5, Nagase fails to explicitly disclose repeatedly determine the timing when the new information request is issued until an effect obtained by performing 
However, Huang teaches repeatedly determine the timing when the new information request is issued until an effect obtained by performing the new information request to reduce the predicted value becomes less than a cost required for the issue of the new information request (Another example involves a scheduled broadcast, which has differing characteristics from applications involving only asynchronous events where the time of events is unpredictable and random. First, the event is scheduled to take place at a known time. Secondly, an event does not need to be a succinct piece of information. Instead, it could be a massive amount of data. Directing this massive load of data to the parts of the network where interested subscribers are found requires substantial server processing – See at least ¶6).
Nagase discloses a navigation device installed on a probe car transmits probe information to an information center. Huang teaches routing packets in a network core based upon a payload in the packet and using channels providing logical connections for the routing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagase and include the feature of wherein the plan creator repeatedly determines the timing when the new information request is issued until an effect obtained by performing the new information request to reduce the predicted value becomes less than a cost required for the issue of the new information request, as taught by Huang, to transmit the selected probe information to an information center.

Regarding claim 6, Nagase discloses wherein the information request is information indicative of an attribute of data that is already acquired by the server device (Navigation system 1 may be configured with a navigation device 2 installed on each probe car 6, an information delivery center 3 as an information center that delivers information for updating map information and traffic information to the navigation device 2, and a network 4 – See at least ¶27 and FIG.1 The data stored may include data relating to corners representing such as curvature radii, intersections, T-shaped intersections, and entrance and exit of corners. The data stored may include data relating to road attributes – See at least ¶37).

Regarding claim 7, Nagase fails to explicitly disclose wherein the information indicative of the attribute of the data that is already acquired by the server device is indicated by using a Bloom filter.
However, Huang teaches wherein the information indicative of the attribute of the data that is already acquired by the server device is indicated by using a Bloom filter (While this marshaling convention orders and groups attribute tests according to the DNF of the attribute filter, an infrastructure element (such as a router) may choose to evaluate the tests in some other order (perhaps according to dynamically derived local data about the probability of success or failure of the different tests) in order to make the overall evaluation of the attribute filter more efficient – See at least ¶117).
Nagase discloses a navigation device installed on a probe car transmits probe information to an information center. Huang teaches routing packets in a network core 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagase and include the feature of wherein the information indicative of the attribute of the data that is already acquired by the server device is indicated by using a Bloom filter, as taught by Huang, to transmit the selected probe information to an information center.

Regarding claim 8, Nagase discloses an information collection system comprising:; one or a plurality of terminals, wherein the server device collects data acquired in each 39OP-18102-US of the terminals, each of the terminals includes a second processor programmed to: to receive an information request issued from the server device; acquire the data; and transmit the data to the server device, transmits information that the server device requires in a case where the terminal receives the information request from the server device (Navigation system 1 may be configured with a navigation device 2 installed on each probe car 6, an information delivery center 3 as an information center that delivers information for updating map information and traffic information to the navigation device 2, and a network 4 – See at least ¶27 and FIG.1 The data stored may include data relating to corners representing such as curvature radii, intersections, T-shaped intersections, and entrance and exit of corners. The data stored may include data relating to road attributes – See at least ¶37).

Regarding claim 9, Nagase discloses wherein each of the terminals suspends acquisition of data that is not requested in the information request, and abandons the Another example involves a scheduled broadcast, which has differing characteristics from applications involving only asynchronous events where the time of events is unpredictable and random. First, the event is scheduled to take place at a known time. Secondly, an event does not need to be a succinct piece of information. Instead, it could be a massive amount of data. Directing this massive load of data to the parts of the network where interested subscribers are found requires substantial server processing – See at least ¶6).

Regarding claim 10, Nagase discloses wherein the data is map data, and each of the terminals is one of a plurality of mobile terminals, and acquires the map data and transmits the map data to the server device (A map information updating process of extracting updating information for updating map information of a predefined area within the map information stored in the navigation device 2 to that of a new version from the center map information database 14 based on the request from the navigation device 2 and delivering it to the navigation device – See at least ¶31).

Regarding claim 11, Nagase discloses an information collection method of a server device for collecting a plurality of types of data that are acquired by a plurality of terminals and include duplicate data, the information collection method comprising: 
issuing an information request in which one or a plurality of attributes of required data are described (Navigation system 1 may be configured with a navigation device 2 installed on each probe car 6, an information delivery center 3 as an information center that delivers information for updating map information and traffic information to the navigation device 2, and a network 4 – See at least ¶27 and FIG.1 The data stored may include data relating to corners representing such as curvature radii, intersections, T-shaped intersections, and entrance and exit of corners. The data stored may include data relating to road attributes – See at least ¶37); 
receiving data acquired by each of the terminals (The information for updating map information and traffic information may include traffic congestion information made based on probe information that is collected from each of the navigation devices 2. The navigation device 2 and the information delivery center 3 may be configured to send and receive various types of information via the network 4 – See at least ¶27).

Nagase fails to explicitly disclose determine a plan including a timing when a new information request for, data of the plurality of types of data that is not acquired by the server device is issued after the issue of the information request, predict a value of the number of acquisition data required for the number of types of data collected by the server device to reach a predetermined target number, and determine the timing of issuing the new information request based on the predicted value; and issues the information request according to the plan.
However, Huang teaches:
predict a value of the number of acquisition data required for the number of types of data collected by the server device to reach a predetermined target number, and determine the timing of issuing the new information request based on the predicted value (Another example involves a scheduled broadcast, which has differing characteristics from applications involving only asynchronous events where the time of events is unpredictable and random. First, the event is scheduled to take place at a known time. Secondly, an event does not need to be a succinct piece of information. Instead, it could be a massive amount of data. Directing this massive load of data to the parts of the network where interested subscribers are found requires substantial server processing – See at least ¶6); and 
determine a plan including a timing when a new information request for, of the plurality of types of data, data that is not acquired by the server device is issued after the issue of the information request (Another example involves a scheduled broadcast, which has differing characteristics from applications involving only asynchronous events where the time of events is unpredictable and random. First, the event is scheduled to take place at a known time. Secondly, an event does not need to be a succinct piece of information. Instead, it could be a massive amount of data. Directing this massive load of data to the parts of the network where interested subscribers are found requires substantial server processing – See at least ¶6), 
issues the information request according to the plan (If intelligent router 92 receives a request for data (step 330), it retrieves cached data, using the index, according to the request (step 332). Intelligent router 92 transfers the cached data to backbone router 95 or other routing entity for eventual transmission to the requestor or others – See at least ¶96).
Nagase discloses a navigation device installed on a probe car transmits probe information to an information center. Huang teaches routing packets in a network core based upon a payload in the packet and using channels providing logical connections for the routing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagase and include the 

The combination of Nagase and Huang fails to explicitly disclose collect the plurality of types of data received form the plurality of terminals to generate a map.
However, Liu teaches collect the plurality of types of data received form the plurality of terminals to generate a map (Collecting information data is obtained from the first basic safety information packets, and model processing is performed based on the first basic safety information data to generate the map data – See at least ¶7. Terminal, including a sensing unit configured to obtain first basic safety information packets of a vehicle, where the first basic safety information packets include an information packet of the vehicle that is collected when a safety event occurs – See at least ¶37).
Nagase discloses a navigation device installed on a probe car transmits probe information to an information center. Huang teaches routing packets in a network core based upon a payload in the packet and using channels providing logical connections for the routing. Liu teaches map data construction method vehicle terminal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nagase and Huang and include the feature of collect the plurality of types of data received form the plurality of 

Regarding claim 12, Nagase discloses an information collection method of an information collection system that includes the server device and one or a plurality of terminals and in which the server device collects data acquired in each of the terminals, the method comprising: causing each of the terminals to receive an information 41OP-18102-US request issued from the server device; causing each of the terminals to acquire the data; and causing each of the terminals to transmit the data to the server device, wherein in the information transmission step, information that the server device requires is transmitted in a case where the terminal receives the information request from the server device (Navigation system 1 may be configured with a navigation device 2 installed on each probe car 6, an information delivery center 3 as an information center that delivers information for updating map information and traffic information to the navigation device 2, and a network 4 – See at least ¶27 and FIG.1 The data stored may include data relating to corners representing such as curvature radii, intersections, T-shaped intersections, and entrance and exit of corners. The data stored may include data relating to road attributes – See at least ¶37).
Regarding claim 13, Nagase discloses a non-transitory computer readable storing medium recording a computer program for causing a computer to perform the method (Navigation controller 23 included in the navigation device 2 may have a CPU 41 as an arithmetic device and a controller to control the whole navigation device 2, a RAM 42 used as a working memory when the CPU 41 executes various arithmetic processes – See at least ¶63).

Regarding claim 14, Nagase fails to explicitly disclose                 
                    =
                    a
                    r
                    g
                    m
                    i
                    n
                     
                    (
                    a
                    -
                    
                        
                            exp
                        
                        ⁡
                        
                            
                                
                                    -
                                    a
                                
                            
                        
                    
                    x
                    
                        
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            -
                                            
                                                
                                                    y
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                            +
                            a
                        
                    
                    )
                
             where a is a normalized acquisition number when the information request is performed, and A is the predicted value of the normalized acquisition number when the target collection ratio is achieved, and where y is a difference between the predetermined target number and the number of collected types of data that are already collected when the previous information request is issued, and n is the number of types of data that are not acquired when the previous information request is issued.
However, Hunag teaches                 
                    =
                    a
                    r
                    g
                    m
                    i
                    n
                     
                    (
                    a
                    -
                    
                        
                            exp
                        
                        ⁡
                        
                            
                                
                                    -
                                    a
                                
                            
                        
                    
                    x
                    
                        
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            -
                                            
                                                
                                                    y
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                            +
                            a
                        
                    
                    )
                
             where a is a normalized acquisition number when the information request is performed, and A is the predicted value of the normalized acquisition number when the target collection ratio is achieved, and where y is a difference between the predetermined target number and the number of collected types of data that are already collected when the previous information request is issued, and n is the number of types of data that are not acquired when the previous information request is issued (The syntax for subject filters can possibly use wildcards, and the syntax for attribute filters can use Boolcan expressions, both of which are further explained below. The term "filter" is used to describe a set of events that a subscriber is interested in receiving from publishers. Routing rules are generated from the filters and are used by intelligent routers to make routing decisions – See at least ¶39).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagase and include the feature of where a is a normalized acquisition number when the information request is performed, and A is the predicted value of the normalized acquisition number when the target collection ratio is achieved, as taught by Huang, to transmit the selected probe information to an information center.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662